Nail Flower Beauty




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 23, 2015

                                      No. 04-14-00509-CV

                                         Gloria OCHOA,
                                            Appellant

                                                 v.

                              NAIL FLOWER BEAUTY SALON,
                                       Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-12691
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        Appellant filed her brief on February 13, 2015. The brief does not comply with Rule
38.1 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1. Specifically, the brief
violates Texas Rule of Appellate Procedure 38.1 in that it does not contain:

       (1) a table of contents;
       (2) an index of authorities;
       (3) a proper statement of the case;
       (4) a brief statement of the issues presented, setting out what errors were allegedly
       committed by the trial court;
       (5) include a statement of facts with record references;
       (6) a proper summary of the argument;
       (7) proper legal argument with appropriate citation to authorities and the appellate
       record; or
       (9) an appendix.

See id. R. 38.1(b) (requiring table of contents), 38.1(c) (requiring index of authorities), 38.1(d)
(requiring statement of case); 38.1(f) (requiring statement of issues presented), 38.1(g) (requiring
statement of facts with record reference), 38.1(h) (requiring summary of argument, 38.1(i)
(requiring argument with appropriate citation to authority and record), and 38.1(k) (requiring
appendix with copy of judgment or other appealable order, any jury charge and verdict form, any
findings of fact and conclusions of law, and text of applicable rules, regulations, ordinances,
statutes, constitutional provisions, or other law on which argument is based, or any contract or
other document central to argument).

       Although substantial compliance with Rule 38.1 is generally sufficient, this court may
order a party to amend, supplement, or redraw a brief if it flagrantly violates Rule 38.1. See id.
R. 38.9(a). We conclude that the formal defects described above constitute flagrant violations of
Rule 38.1.
        Accordingly, we ORDER appellant’s brief stricken and ORDER appellant to file an
amended brief in this court on or before March 25, 2015. The amended brief must correct the
violations listed above and fully comply with Rule 38.1 of the Texas Rules of Appellate
Procedure. See R. 38.1. If the amended brief does not comply with this order, we “may strike
the brief, prohibit [appellant] from filing another, and proceed as if [appellant] had failed to file a
brief.” See id. R. 38.9(a); see also id. R. 38.8(a) (authorizing this court to dismiss appeal if
appellant fails to timely file brief). Even if we do not strike the brief and prohibit appellant from
filing another brief, we may find that any issues raised by appellant are waived due to inadequate
briefing, and overrule those issues. See, e.g., Marin Real Estate Partners v. Vogt, 373 S.W.3d
57, 75 (Tex. App.—San Antonio 2011, no pet.).
        We recognize that appellant represents herself on appeal, i.e., she is acting pro se.
However, the law is clear that pro se litigants are held to the same standards as licensed attorneys
and must comply with all applicable rules of procedure, including the rules governing appellate
briefs. Valadez v. Avitia, 238 S.W.3d 843, 845 (Tex. App.—El Paso 2007, no pet.). A pro se
litigant is required to properly present her case on appeal just as she is required to properly
present her case to the trial court. Id. Accordingly, we will not apply different standards merely
because an appeal is brought by a litigant acting without advice of counsel. Id.
        If appellant timely files a brief that complies with this order, appellee’s brief will be due
thirty days after appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).



                                                       _________________________________
                                                       Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of February, 2015.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court